Scott, J.
(dissenting). — I dissent. All the reasons'given for dissenting in the Edwards case, ante, p. 291, are applicable here. The record discloses no error in law, and the basis for a reversal can only be upon the insufficiency of the evidence. The juror, Joseph Kaiser, spoken of, said he could give the defendant a fair and impartial trial upon the evidence, and the defendant’s peremptory challenges were not nearly all exhausted. No point was raised by appellant as to the proof of his statement, made at the preliminary examination, that he knew George committed the *321murders, and it was admissible in any event as tending to show the guilt of the accused. Nor do I agree to the statement that the corroborating evidence was weaker than in the Edwards case. The testimony given upon the part of the defense, as stated in the majority opinion, is largely susceptible of explanation, and the corroborating testimony is not fully shown.